By Whitman, J.,
dissenting:
The contract of respondent was for the faithful performance, by treasurer Rhoades, of the duties of his office as such treasurer, as the same were defined by law at the date of the bond, or might thereafter be regulated.
In 1867, the legislature passed an act, in which occurs the following section: “ Sec. 5. Upon the written application of any person to the register for the location of lands which such person may desire to purchase from the state, accompanied by a certificate of the state treasurer, that said person has made special deposit in his office of the purchase-money for said lands, the register shall include the same in the list of selections for the month. And the state treasurer is hereby authorized to receive, on special deposit, all sums so tendered, and give receipts therefor; and he shall keep a separate account thereof on his books, and said moneys shall not be used or appropriated for any purpose whatever while upon his books as a special deposit; but when the contemplated entry can be completed, in whole or in part, upon return of the deposit receipts, the treasurer shall issue his ordinary receipt for the amount necessary to effect the purchase, and transfer' the amount to its proper fund account. If, from the non-approval of the location, or other cause, the whole or any portion -of said deposit cannot be applied to the payment for lands originally entered, then, upon return of 'the deposit receipt, the treasurer shall refund the proportionate, or whole amount, of such deposit to the person entitled thereto, as such person may elect, taking receipt therefor.” Stats. 1867, 166.
This language seems to me so entirely plain, as to require no comment. Still, it may not be amiss to call attention to the specially salient points, that the state treasurer is not commanded in usual language, but simply authorized to receive the money as the money of the applicant, giving a special receipt therefor; that the same is *442not put into the treasury, nor carried on the books as money belonging to the state, nor allowed to be used or appropriated in any manner, until upon completion of the entry of the land and surrender of the special receipt, one issues in ordinary form ; and the treasurer receives the money for the first time as treasurer, and passes it as the money of the state into its vaults. I entirely fail to comprehend how any such transaction comes within the purview of the duties of state treasurer, as such.
At the trial, appellant was allowed to show the amount of money coming into the hands of Rhoades under this law, which absolutely belonged to the state ; but was refused the opportunity of showing any other sum, or the whole amount received thereunder. This ruling the majority of the court pronounces error ; to me it seems correct. The contract was to secure against malfeasance, as treasurer of state funds — not as banker or bailee of the money of A, B or C.
The state is now seeking to hold the bondsmen of Rhoades for moneys which do not at present belong to it, and may never do so. In case the selection of land is not approved, the applicant may withdraw his money. It would undoubtedly be competent in every case for the legislature to permit the citizen to rescind his contract before its completion; and thus is presented the anomaly, if such claim be allowed, of making the bondsmen practically, though indirectly, liable to private citizens for their stolen moneys.
It is said that this is correct, because the state would be legally held, if it would be sued, to reimburse the parties losers. Admit the proposition morally sound, but legally doubtful; and still I cannot see how-the result reached, either necessarily or logically, follows. The state may be held to such course, but it cannot so hold the bondsmen, unless such was their contract. Rhoades may perhaps have been so far the agent of the state in this transaction that it will be holden for his acts : but he was, in pursuance of a duty foreign to that of treasurer, or which could constitutionally be imposed on him as such. . Of course Rhoades was liable, because he accepted the trust, which he might have properly refused, as not belonging to that capacity in which he had agreed to act; but his acceptance could, in no wise, alter the position of his bondsmen, who *443have the right to claim their legal status, and to refuse to he placed on any other. No doubt, a great wrong has been done the,people of this state; but that is, in no-manner, compensated by injustice to such thereof as may happen to be upon the bond in suit. This, in my opinion, would be the case, if they are to be held as demañded.
Many assignments of error appear in the record, some or all of which may be good; but as the case goes back for a new trial, my opinion thereon would be of no effect; so I content myself with dissenting from the opinion rendered, passing entirely the other errors suggested.